Citation Nr: 1317389	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964, with service in Thailand from September 1962 to November 1962.  He died in August 1995.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination of the RO dated in December 2008.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.

In December 2010, the Board reopened the appellant's claim and remanded the matter for additional development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The  issues of service connection for lung cancer for accrued benefits purposes and death pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate identified his immediate cause of death as metastatic lung cancer.

2.  At the time of the Veteran's death in August 1995, service connection was not in effect for any disability.

3.  The Veteran is not shown to have served in the Republic of Vietnam or to have had documented exposure to Agent Orange or approved commercial herbicides in connection with his service in Thailand as a wheel vehicle mechanic from September through November 1962.   

4.  The Veteran is not shown to have manifested complaints or findings of lung cancer in service or for many years thereafter.

5.  The fatal lung cancer is not shown to have been due to documented Agent Orange exposure or another event or incident of the Veteran's active service.



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by lung cancer was not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2012).

 2.  A service-connected disability is not shown to have caused or contributed materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).  A November 2007 notice letter satisfied the notice requirements for a DIC claim.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service treatment, the identified and available post-service private medical records, and a copy of the Veteran's death certificate.  The appellant indicated that the Veteran did not receive post-service VA medical treatment.  

The Board additionally finds that the development required by the Board's December 2010 remand has been substantially completed.  This consisted of obtaining private medical records and requesting the appellant to submit evidence that links the Veteran's lung cancer to herbicide exposure.  

In addition, the appellant presented testimony at a hearing in November 2010.  During the hearing, the Veterans Law Judge clarified the issue, indentified potential evidentiary defects, and suggested the need for additional evidence.  This action supplemented VCAA and satisfied 38 C.F.R. § 3.103 (2012).

A VA opinion was not obtained in conjunction with the instant claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2012).  VA has a duty to obtain a medical opinion when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant does not assert, nor does the record suggest, that the cause of the Veteran's death is related to active service in any way other than on a presumptive basis.  Since the claimed herbicide exposure is a factual, not medical, determination made from the service personnel records and other records concerning the Veteran's service, a medical nexus opinion would not necessarily be required.  

As such, given the overall circumstances of this case, VA is not required to obtain a medical opinion in conjunction with the instant claim.

There also is a VA memorandum on herbicide use in Thailand during the Vietnam era and a March 2012 U.S. Army Joint Services Records Research Center (JSRRC) formal finding indicating that exposure to Agent Orange was not conceded for the Veteran's Thailand service.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.   


Analysis

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory, cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).

For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1). 

In deciding the claim for service connection for the cause of the Veteran's death, the Board must also consider whether any of the disabilities that caused or contributed to the Veteran's death may be service-connected.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The Veteran's death certificate, dated in September 1995, reveals the immediate cause of death was listed as metastatic lung cancer.  At the time of the Veteran's death service connection was not in effect for any disability.

The appellant contends that the Veteran's lung cancer is due to herbicide exposure resulting from his service in Thailand in 1962.

VA regulations provide that if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disability to a degree of 10 percent or more at any time after service, the Veteran is entitled to service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e). 

Presumptive service connection is warranted for respiratory cancers which includes cancers of the lung as a result of Agent Orange exposure if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Thus, the pertinent question that remains is whether the Veteran was exposed to herbicides during service.

The service personnel records establish that the Veteran served in Thailand from September 4, 1962, to November 29, 1962.  His military occupational specialty was that of wheel vehicle mechanic.  

In a January 1995 statement, the Veteran reported that his unit was transported from Hawaii to Korat, Thailand and traveled to a base camp at Pak Chong, Thailand.  After being stationed there for two months, he reported that the unit was moved by truck convoy to Udorn, Thailand near the Mekong River where he was stationed near the construction site for a large airfield and noticed numerous dead trees.  He indicated that the ground was periodically sprayed by truck to kill the undergrowth.

The Veterans Benefits Administration, Compensation and Pension Service issued a Memorandum for the Record on herbicide use in Thailand during the Vietnam Era.  It acknowledged that approved commercial herbicides were used at air bases in Thailand during the Vietnam Era.  Limited testing of tactical herbicides was noted to have been conducted in Thailand from April 2, 1964, to September 8, 1964.  The latter would have been after the Veteran served in Thailand in 1962.

VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  

It is noted that if the veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides or Agent Orange, only commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the local Base Civil Engineer.  

In a March 2012 memorandum, the JSRRC found that, while the Veteran's service personnel records showed that  he served in Thailand, his MOS was not on the list of acknowledged occupations verified to concede either commercially approved or tactical herbicide or Agent Orange exposure.  

Thus, on this record, the evidence does not serve to establish that the Veteran had exposure to herbicides while serving in Thailand.  

Accordingly, as lung cancer may not be presumed to have been incurred due to herbicide exposure in Thailand, service connection is not warranted on this basis.

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), the Veteran may still establish service connection for lung cancer as due to herbicide exposure with proof of direct causation.  To establish service connection for cause of death on a direct basis, the evidence must show affirmatively that the disease is related to the Veteran's active service.  

The Veteran's service treatment records do not reveal any respiratory complaints or findings referable to lung disease or cancer.  On separation examination in March 1964, clinical evaluation of the Veteran's lungs was normal.  

The post-service treatment records show that lung cancer was diagnosed in September 1994, almost 30 years after the Veteran completed active service.  

Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that his lung cancer is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence to establish a nexus between the cause of the Veteran's death and any documented event or incident of his service.  There is no medical evidence that serves to link the development of the lung cancer to the Veteran's service, to include on the basis of herbicide exposure therein.  

Moreover, the Veteran's own statements regarding his service in Thailand in 1962 are of limited probative value for the purpose of establishing direct exposure to any herbicide agent during his brief stay in that country.  

At the November 2010 hearing, the appellant testified that a doctor who treated the Veteran told him that his lung cancer was due to Agent Orange exposure.

However, the record only contains letters from the Veteran's private treating physicians stating that the Veteran had a diagnosis of lung cancer metastatic to the bones and adrenal glands.  Neither of the submitted statements serves to support the assertions that the Veteran's lung cancer was due to any herbicide exposure during his service in Thailand in 1962.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's cause of death was related to service.  Accordingly, on this record, the claim of service connection must be denied.


ORDER

Service connection for cause of death is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


